Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 28, 2009                                                                                            Marilyn Kelly,
                                                                                                                   Chief Justice

  138505                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices


  v                                                                SC: 138505
                                                                   COA: 288900
                                                                   Livingston CC: 96-009309-FH
  PHILLIP DEMETRIUS REYNOLDS,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 30, 2009
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 28, 2009                  _________________________________________
           p0921                                                              Clerk